IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THUY VO, )
)
Plaintiff, ) Civil Action No, 18-1364
) District Judge J. Nicholas Ranjan
v. ) Magistrate Judge Maureen P. Kelly
)
ROBERT GILMORE, MICHAEL ZAKEN, ) Re: ECF No. 66
and STEPHEN DURCO, )
)
Defendants. )
MEMORANDUM ORDER

 

Plaintiff Thuy Vo (“Plaintiff”) initiated this pro se prisoner civil rights action pursuant to
42 U.S.C. § 1983 on October 15, 2018. ECF Nos. 1, 8. Plaintiff is incarcerated at the State
Correctional Institution at Greene (““SCI-Greene”’), and he asserts claims against three SCI-Greene
employees. Plaintiff alleges that Defendants violated his Fourth Amendment right to bodily
privacy through its policy of video-recording strip searches.

Presently before the Court is Plaintiff's Motion for an Order Compelling Discovery
(“Motion to Compel Discovery”). ECF No. 66. In his Motion to Compel Discovery, Plaintiff
asserts that he submitted a Request for Production requesting that he be permitted to inspect “video
surveillance footage of the visiting strip-search room” on March 29, 2018 from 12:00 p.m. to 12:30
p.m. and 3:00 p.m. to 3:25 p.m. and on March 31, 2018 from 1:00 p.m. to 1:40 p.m. and 3:00 p.m.
to 3:25 p.m. Id. Plaintiff notes that he submitted this request for surveillance footage on September
7, 2019, and he has not been permitted to inspect the footage. Id. He requests that the Court enter

an order compelling Defendants to produce these videos for inspection. Id.
In response, Defendants argue that they are not in possession of the video footage for the
dates and times specified. ECF No. 71 §§ 12-15. Defendants note that this footage is routinely
overwritten after a period of time, and as a result, the videos that Plaintiff seeks no longer exist.
Id.

The Court takes notice of the fact that Plaintiff waited over seventeen (17) months, from
the two dates of the video surveillance in March 2018 until September 7, 2019 to request
production of the videos. The Complaint in this case was not filed until November 27, 2018. ECF
No. 8.

Upon review, Plaintiffs Motion to Compel Discovery is denied. The Court cannot compel
Defendants to produce videos that do not exist. See Williams v. Wetzel, No. 1:17-cv-179, 2019
WL 1206062, at *2 (M.D. Pa. March 14, 2019) (“It is clear that the court cannot compel the
production of things that do not exist.”).

WHEREFORE, it is hereby ORDERED on this 23rd day of December, 2019 that Plaintiff's
Motion for an Order Compelling Discovery, ECF No. 66, is denied.

In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of
the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to
file an appeal to the District Judge which includes the basis for objection to this Order. Any appeal
is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street, Room 3110,

BY THE COURT:

 

\

MAUREEN P. KELLY
UNITED STATES MAGISTRATRAUDGE
cc:

Thuy Van Vo

KJ 8911

175 Progress Drive
Waynesburg, PA 15370

All counsel of record via CM/ECF.
